Filed 10/06/19                                                  Case 19-22286                                                                     Doc 34
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-22286-B
    Jorge Javier Verduzco                                                                                      Chapter 13
    Elizabeth Casillas Verduzco
             Debtors
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 04, 2019
                                          Form ID: EDC5200                   Total Noticed: 3

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Oct 06, 2019.
    db/jdb         +Jorge Javier Verduzco,   Elizabeth Casillas Verduzco,   679 W. Esplanade Dr.,
                     Mountain House, CA 95391-1230
    aty            +Nathan D. Borris,   1380 A Street,   Hayward, CA 94541-2927
    tr              Russell D. Greer,   PO Box 3051,   Modesto, CA 95353-3051

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    NONE.                                                                                       TOTAL: 0

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Oct 06, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on September 23, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 10/06/19                                                                Case 19-22286                                                     Doc 34
        FORM EDC.5−200 Notice to Debtor of Completed Plan Payments and of Obligation to File Documents (v.4.16)           19−22286 − B − 13 G
                       UNITED STATES BANKRUPTCY COURT
                            Eastern District of California
                                  Robert T Matsui United States Courthouse
                                          501 I Street, Suite 3−200
                                           Sacramento, CA 95814

                                                     (916) 930−4400
                                                  www.caeb.uscourts.gov
                                                  M−F 9:00 AM − 4:00 PM


                                  NOTICE TO DEBTOR OF COMPLETED PLAN PAYMENTS
                                       AND OF OBLIGATION TO FILE DOCUMENTS


        Case Number:              19−22286 − B − 13 G
        Debtor Name(s) and Address(es):
           Jorge Javier Verduzco                                                            Elizabeth Casillas Verduzco
           679 W. Esplanade Dr.                                                             679 W. Esplanade Dr.
           Mountain House, CA 95391                                                         Mountain House, CA 95391

          Subject to the later filing of a final report and account, the Chapter 13 Trustee has determined that the
          Debtor has completed the payments required by the confirmed plan. Therefore, this notice is given by
          the Trustee to begin the Court's review of the case to determine each Debtor's entitlement to a Chapter
          13 bankruptcy discharge.
          To receive a discharge:

          1. If not previously filed, each Debtor must file a certificate of completion of an approved instructional
             course concerning personal financial management;

          2. Each Debtor must complete and file with the Court the attached Debtor's 11 U.S.C. § 1328
             Certificate (form EDC 3−190) concerning domestic support obligations, prior bankruptcy discharges,
             and exemptions claimed in property as described in 11 U.S.C. § 522(p)(1)(A), (B), (C), and (D) which
             exceed the amount set forth in 11 U.S.C. § 522(q); and

          3. If applicable, each Debtor must file the attached Certificate of Chapter 13 Debtor Regarding 11
             U.S.C. § 522(q) Exemptions (form EDC 3−191).

          4. In the event that the Debtor and/or Joint Debtor is deceased, the recipient of this notice shall file the
             documents as provided in Local Rule 1016−1 Procedure Upon the Death or Incapacity of a Debtor
             During the Pendency of a Bankruptcy Case.

          Each Debtor has 30 days from the date of this Notice to file the required documents with the
          Court at the address shown above. If a Debtor fails to file all of the documents, the Court may
          close the case without granting a discharge to that Debtor. Reopening the case in order to file
          these documents and obtain a discharge requires payment of a reopening fee equal to the case
          filing fee (currently $235.00 for chapter 13 cases).
          The Chapter 13 Trustee's final report and account will be filed after all disbursements made to creditors
          have been negotiated. Each Debtor and all creditors will be served with the report and account and given
          the opportunity to object to it. Once the report and account is approved, provided each Debtor has filed
          the required documents demonstrating eligibility for a discharge, the Court will issue a discharge order.

                                                              See Reverse Side For Instructions
        Dated: 09/23/2019                                                              Respectfully submitted,
                                                                                       /s/ Russell D. Greer
                                                                                       Chapter 13 Trustee
Filed 10/06/19                                             Case 19-22286                                                                Doc 34
        EDC.5−200 Notice to Debtor of Completed Plan Payments and of Obligation to File Documents (v.7.15)             (Page 2 of 2)

                                                              Instructions
        Retain these instructions and the notice on the reverse side for your records. Do not attach them to or file them with
        your completed certificates.
        NOTE:      Notice of the requirement to file a certificate of completion of course in personal financial management was
                   previously sent to you accompanied by Official Form 423, Certification About A Financial Management Course.
                   Official Form 423 is available on the Forms and Publications page of the court web site (www.caeb.uscourts.gov) or
                   from the divisional clerk's office indicated on the reverse.

        Debtor's 11 U.S.C. All chapter 13 debtors must complete and file EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate.
        §1328 Certificate
        (EDC Form          EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, is a two page form containing four sections
        3−190)             labeled A through D. All four sections of the form must be completed.
                           In joint cases, a separate EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, must be completed and
                           filed by each spouse.
                           EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, must be filed as a separate two page document,
                           not as an attachment to EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q)
                           Exemptions, or any other document.
                           Do not attach EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q)
                           Exemptions, or any other documents to EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate.
                           EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, must be dated and signed at the bottom.
                           Debtors who check box 3 in section D on their EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate,
                           must also complete must also complete and file EDC Form 3−191, Certificate of Chapter 13 Debtor
                           Regarding 11 U.S.C. §522(q) Exemptions.

        Certificate of    Not all chapter 13 debtors are required to complete and file EDC Form 3−191, Certificate of Chapter 13
        Chapter 13 Debtor Debtor Regarding 11 U.S.C. §522(q) Exemptions. Do not complete and file EDC Form 3−191 unless you
        Regarding 11      are required to do so.
        U.S.C. §522(q)
        Exemptions (EDC         Chapter 13 debtors who claim exemptions in real property, personal property, and/or a
        Form 3−191)             cooperative used as a residence or claimed as a homestead, or in a burial plot, which exceed in
                                the aggregate $160,375, and who owe debts of the type described in 11 U.S.C. §522(q) are
                                required to complete and file form EDC 3−191.
                                 Debtors who checked box 3 in section D of their Debtor's 11 U.S.C. §1328 Certificate are required
                                 to complete and file EDC Form 3−191.
                                 If you are unsure whether you are required to complete and file form EDC 3−191, consult your
                                 attorney.

                           EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions, is a two
                           page form containing items numbered 1 through 7. You must provide a response for each numbered item.
                           In joint cases, a separate EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q)
                           Exemptions, must be completed and filed by each spouse.
                           EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions, must be
                           filed as a separate two page document, not as an attachment to EDC Form 3−190, Debtor's 11 U.S.C.
                           §1328 Certificate, or any other document.
                           Do not attach EDC Form 3−190, Debtor's 11 U.S.C. §1328 Certificate, or any other document to EDC
                           Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions.
                           EDC Form 3−191, Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions, must be
                           dated and signed at the bottom.
Filed 10/06/19                                                  Case 19-22286                                                           Doc 34


                                            UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF CALIFORNIA

          IN RE                                                       )     CASE NO.     19−22286
                                                                      )
           Name of Debtor: Jorge Javier Verduzco                      )     CHAPTER 13
          Name of Joint Debtor: Elizabeth Casillas Verduzco           )
           (if applicable)                                            )
                                                                      )
                                                   Debtor(s).         )

                                                  11 U.S.C. § 1328 CERTIFICATE
          Answers to the questions below must be provided by each debtor to be eligible to receive a discharge. If both debtor and
          joint debtor complete the form, both must sign the form on the second page. All sections (A − D) of the Certificate must be
          completed. The completed Certificate must be filed with the Clerk of Court and served on the Trustee no later than 30 days
          after the date of the Notice to Debtor of Completed Plan Payments and of Obligation to File Documents.

          I declare under penalty of perjury that the information provided in this Certificate is true and correct.


                                                 A. DOMESTIC SUPPORT OBLIGATIONS
                                                          [check the appropriate box]
               Debtor              Joint Debtor
                                                   1.   During the time this bankruptcy case has been pending, I have
                                                        not been required to pay a domestic support obligation (such as
                                                        child support, maintenance or alimony) by any order of a court or
                                                        administrative agency or by any statute.

                                                   2.   During the time this bankruptcy case has been pending, I have
                                                        paid all domestic support obligations (such as child support,
                                                        maintenance or alimony) as required under any order of a court
                                                        or administrative agency or under any statute.

                                                   3.   During the time this bankruptcy case has been pending, I have
                                                        not paid all domestic support obligations, such as child support,
                                                        maintenance or alimony, as required by an order of a court or
                                                        administrative agency or by statute. NOTE: Please provide
                                                        information about your domestic support obligations below.

          Name and address of each holder of a domestic support obligation, if applicable [add additional sheets if necessary]:
          Name: _______________________________________                   Name: _______________________________________
          Address: _____________________________________                  Address: _____________________________________
          _____________________________________________                   _____________________________________________
          Circle one:                                                     Circle one:
          Above obligation belongs to: Debtor/Joint Debtor.               Above obligation belongs to: Debtor/Joint Debtor.

          Debtor's current address: __________________________________________________________________________
          Debtor's employer: _______________________________________________________________________________
          Joint debtor's current address: ______________________________________________________________________
          Joint debtor's employer: ___________________________________________________________________________


          EDC 3−190 (Rev. 2/13/17) Page 1 of 2
Filed 10/06/19                                              Case 19-22286                                                      Doc 34

                                  B. PRIOR CHAPTER 7, 11, OR 12 BANKRUPTCY DISCHARGE
                                                         [check the appropriate box]
               Debtor              Joint Debtor
                                                  1.   I have NOT received a discharge in a Chapter 7, 11 or 12
                                                       bankruptcy case filed within four (4) years prior to filing this
                                                       case.

                                                  2.   I have received a discharge in a Chapter 7, 11 or 12 bankruptcy
                                                       case filed within four (4) years prior to filing this case.


                                         C. PRIOR CHAPTER 13 BANKRUPTCY DISCHARGE
                                                         [check the appropriate box]
               Debtor              Joint Debtor
                                                  1.   I have NOT received a discharge in another Chapter 13
                                                       bankruptcy case filed within two (2) years prior to filing this case.

                                                  2.   I have received a discharge in another Chapter 13 bankruptcy
                                                       case filed within two (2) years prior to filing this case.


                                                  D. 11 U.S.C. §522(q) EXEMPTIONS
                                                         [check the appropriate box]
               Debtor              Joint Debtor
                                                  1.   I have NOT claimed exemptions in real property, personal
                                                       property, or a cooperative used as a residence or claimed as a
                                                       homestead, or in a burial plot, that exceed the amount stated in
                                                       11 U.S.C. § 522(q)(1). See 11 U.S.C. § 522(p)(1)(A), (B), (C),
                                                       and (D).

                                                  2.   I have claimed exemptions in real property, personal property,
                                                       or a cooperative used as a residence or claimed as a
                                                       homestead, or in a burial plot, that exceed the amount stated in
                                                       11 U.S.C. § 522(q)(1), but I owe no debts of the type described
                                                       in 11 U.S.C. § 522(q).

                                                  3.   I have claimed exemptions in real property, personal property,
                                                       or a cooperative used as a residence or claimed as a
                                                       homestead, or in a burial plot, that exceed the amount stated in
                                                       11 U.S.C. § 522(q)(1), even though I owe debts of the type
                                                       described in 11 U.S.C. § 522(q). If this box is checked, I have
                                                       filed with this Certificate form EDC 3−191, Certificate of Chapter
                                                       13 Debtor Regarding 11 U.S.C. § 522(q) Exemptions.

                 By signing this Certificate, I/we acknowledge that all of the statements contained herein
          are true and accurate and that the Court may rely on the truth of each of these statements in
          determining whether to grant me/us a discharge in this case. The Court may revoke my/our
          discharge if my/our statements are not accurate.

          Date: __________            Signed: ____________________            ___________________________________
                                                                              Printed Name (Debtor)
          Date: __________            Signed: ____________________            ___________________________________
                                                                              Printed Name (Joint Debtor)

          EDC 3−190 (Rev. 2/13/17) Page 2 of 2
Filed 10/06/19                                                Case 19-22286                                                                Doc 34
        EDC.3−191      Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions (v.8.14)                    (Page 1 of 2)


                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF CALIFORNIA

        In re
        Jorge Javier Verduzco                      Elizabeth Casillas Verduzco                               Case Number
        679 W. Esplanade Dr.                       679 W. Esplanade Dr.
        Mountain House, CA 95391                   Mountain House, CA 95391                         19−22286 − B − 13 G
                                                                                Debtor(s).


                                       CERTIFICATE OF CHAPTER 13 DEBTOR
                                     REGARDING 11 U.S.C. § 522(q) EXEMPTIONS

          [Instructions: In accordance with 11 U.S.C. § 522(q), Fed. R. Bankr. P. 1007(b)(8), and Local Bankruptcy Rule 5009−1, a
          chapter 13 debtor who claims exemptions in real property, personal property, and/or a cooperative used as a residence or
          claimed as a homestead, or in a burial plot, which exceed in the aggregate $160,375, must file this Certificate with the Court
          after making the last plan payment or, if applicable, prior to the deadline set by the Court when it authorizes a hardship
          discharge under 11 U.S.C. § 1328(b). See 11 U.S.C. § 522(p)(1)(A), (B), (C), (D), and (q). Debtors who have NOT claimed
          exemptions in real property, personal property, and/or a cooperative used as a residence or claimed as a homestead, or in
          a burial plot, which exceed in the aggregate $160,375, should NOT file this Certificate. Failure to timely file this
          Certificate may bar or delay entry of a discharge.]

                              1. I have claimed exemptions in the aggregate amount of $ _______________.

          PLEASE CHECK ALL BOXES THAT APPLY:

          Yes No
                      2. I have been convicted (or there is a proceeding currently pending against me in which I
                         may be convicted of a felony offense punishable by a maximum term of imprisonment of
                         more than one year.

          Yes No
                      3. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                         for a debt) due to a violation of a Federal Securities law (as defined in section 3(a)(47) of
                         the Securities Exchange Act of 1934), including, but not limited to, the Securities Act of
                         1933 (15 U.S.C. § 77a et seq.); the Securities Exchange Act of 1934 (15 U.S.C. § 78a et
                         seq.); the Sarbanes−Oxley Act of 2002 (Pub. L. No. 107−204, 116 Stat.); the Trust
                         Indenture Act of 1939 (15 U.S.C. § 77aaa et seq.); the Investment Company Act of 1940
                         (15 U.S.C. § 80a−1 et seq.); the Investment Advisers Act of 1940 (15 U.S.C.A. § 80b−1
                         et seq.); and the Securities Investor Protection Act of 1970 (15 U.S.C. § 78aaa et seq.);
                         any State securities laws; or any regulation or order issued under Federal securities laws
                         or State securities laws.

          Yes No
                      4. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                         for a debt) due to fraud, deceit, or manipulation in a fiduciary capacity or in connection
                         with the purchase or sale of a security registered under section 12 or 15(d) of the
                         Securities Exchange Act of 1934 or under section 6 of the Securities Act of 1933.

          Yes No
                      5. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                         for a debt) due to a civil remedy under section 1964 of Title 18.
Filed 10/06/19                                          Case 19-22286                                                  Doc 34

          EDC.3−191     Certificate of Chapter 13 Debtor Regarding 11 U.S.C. §522(q) Exemptions       (Page 2 of 2)

          Yes No
                      6. I owe a debt (or there is pending against me a proceeding in which I may be found liable
                         for a debt) due to a criminal act, intentional tort, or willful or reckless misconduct that
                         caused serious physical injury or death to another individual in the preceding 5 years.

          Yes No
                      7. Although I answered YES to one or more of questions 2 through 6, I am entitled to the
                         exemptions I have claimed and I should receive a discharge because the exemptions are
                         reasonably necessary to support me (and my dependent(s), if any).



                 I declare under penalty of perjury that the foregoing is true and correct.




         Date: ____________________                                Signed: ______________________________
                                                                                    Debtor

                                                                   Printed Name: ________________________
